DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species V illustrated in Figures 36-39 in the reply filed on 06 September 2022 is acknowledged.  The traversal is on the ground(s) that there are overlapping features found within the different species and that the field of search is overlapping.  This is not found persuasive because the species each have distinct features that may require different terminology to be utilized to find such arrangements, as clearly stated in MPEP section 808.02 (C ) “A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.”  As an example, searching for an embodiment that attaches directly to a scope or optic would not be the same in terms of terminology as a search for a device that attaches to a mounting rail.
The requirement is still deemed proper and is therefore made FINAL.
The applicant has indicating that claims 1-16 and 18-20 are directed to the elected species, however, after reviewing the claims, the examiner has determined that claims 4-5, 8-11, and 13-16 are also directed to non-elected species, therefore, claims 4-5, 8-11, and 13-16 are withdrawn by the examiner.  Claims 1-3, 6-7, 12, and 18-20 remain pending in the current application.  Upon allowance of a generic base claim, the examiner will consider rejoinder of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 6-7, 12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 6,643,969 issued to Avizonis, Jr. (Avizonis).
Regarding claim 1, Avizonis discloses a rotationally deployable firearm accessory (See Figures, clearly illustrated) comprising: a mirror base (5) having a mirror (9) attached thereto such that the mirror base is rotationally disposed upon an axle (35) such that the axle is associated with a sleeve (23) rotationally disposed upon a bearing (VF, See Figures, clearly illustrated).
Regarding claim 6, Avizonis further discloses a first annular protrusion extending outwards from an edge of the sleeve (See Figures, clearly illustrated).
Regarding claim 7, Avizonis further discloses a second annular protrusion extending outwards from an edge of the sleeve at a position opposite to the first annular protrusion and in coaxial orientation thereto (See Figures, clearly illustrated).
Regarding claim 12, Avizonis discloses a weapons reflector device (See Figures, clearly illustrated) comprising: a rotational bearing (VF) having a sleeve (23) mounted thereon (See Figures, clearly illustrated); an axle (35) associated with the rotational bearing and to a mirror base (5) having a mirror (9) attached thereto such that the mirror base is rotationally associated with the axle (See Figures, clearly illustrated).
Regarding claim 18, Avizonis discloses a weapon mountable assembly (See Figures, clearly illustrated) comprising: a bearing (VF) having a sleeve (23) mounted thereon upon a narrow portion of the bearing (See Figures, clearly illustrated) wherein the sleeve is rotationally associated with the bearing (See at least Col. 4 Line 63-Col. 5 Line 27); a reflector (9) attached to the sleeve through a first armature (See Figures, clearly illustrated).
Regarding claim 19, Avizonis further discloses a second armature attached to the reflector at an opposite side of the reflector than the first armature is attached thereto wherein the second armature is also attached to the sleeve at an opposite portion of the sleeve that the first armature is attached thereto (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avizonis in view of U.S. Patent 4,072,397 issued to Ross (Ross).
Regarding claim 2, Avizonis does not disclose a tightening knob.
Ross, a related prior art reference, discloses a first tightening knob assembly where a portion thereof is fixedly attached to the sleeve and wherein the first tightening knob assembly houses a portion of the axle (29, See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Avizonis with the noted teachings of Ross.  The suggestion/ motivation for doing so would have been to utilize an art recognized equivalent structure to maintain the mirror in position after adjustment with a reasonable expectation of success.
Regarding claim 3, Ross further discloses a second tightening knob assembly where a portion thereof is fixedly attached to the sleeve and on an opposite side of the sleeve as to the first tightening knob assembly and wherein the second tightening knob assembly houses another portion of the axle (See Figures, clearly illustrated, understood that a knob would be provided on each side of the mirror).
Regarding claim 20, Avizonis does not disclose a friction engaging knob.
Ross, a related prior art reference, a friction engaging knob associated with the first armature (29, See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Avizonis with the noted teachings of Ross.  The suggestion/ motivation for doing so would have been to utilize an art recognized equivalent structure to maintain the mirror in position after adjustment with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641